Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Affidavit filed on 10/22/2021; and TD filed on 10/22/2021 in reference to US 10,471,150; US 10,039,832; US 9,950,069; US 9,040,074.
Claims 22, 30-32 have been amended.
 Claims 16-35 are pending in the instant application.
Claims 27, 32-33 have been previously withdrawn.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 10/22/2021 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 16-26, 28-31, 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,040,074; 10,471,150; 9,50,069; and 10,039,832 are withdrawn in view of Applicant’s Terminal Disclaimer filed on 10/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIBSON et al (EP 0386960).
GOBSON teaches a thermoreversible gel (see abstract) composition comprising of: Pluronic F127 (see pg. 5, line 10), which is an ethylene oxide/propylene oxide triblock 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the desired elasticity and viscosity to control the release rate of the therapeutic drug, the amount of drugs for therapeutic effect, etc.  Thus, absent some demonstration of unexpected results from the 
Note, the prior art would be capable of Applicant’s chemical/physical properties, because the prior art teaches the same ingredients as claimed by Applicant and the prior art teaches adjusting amounts to attain the desired viscosity and elasticity.
Note, claims 30-31 appears to be adding additional thickeners, which would change the viscosity.

Claims 16-26, 28-31, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0009212) in view of GIBSON et al (EP 0386960).
TSAI teaches a thermoreversible gel medicament-carrier (see title) composition comprising of: a thermoresponsive polymer (see Abstract), such as 20-30% (see [0039]) of Pluronic/Poloxamer F-127 (also PF-127) (see [0038]; and [0056]), which reads on 18-40% ethylene oxide/propylene oxide triblock copolymer (see Applicant's specification at [0313]) and [0364]); mucoadhesive polymer (see Abstract; and [0036]), such as 0-0.5% Carbopol, which is polycarbophil, carboxymethyl  cellulose, HMPC (see [0036]; [0068]), wherein the addition of mucoadhesive will not affect the critical point of the thermoresponsive polymer (see [0068]-[0069]); polyethylene glycol (PEG) can be added as a conventional penetration enhancer (see [0041); delivering medicaments (see Abstract), which reads on therapeutic agent, such as 5-aminolevulinic acid (see [0043]), which is a drug for cancer treatment and reads on antineoplastic drug; and water (see [0034]). Additional disclosures include: Pluronic/Poloxamer  F-127 (PF-127) is a polymer having reverse thermal gelation (see [0065]); poloxamer 407 is also known in the prior art 
TSAI does not teach that the polyethylene glycol is PEG-400.
GOBSON teaches a thermoreversible gel (see abstract) composition comprising of: hydroxypropylmethylcellulose (see pg. 5, line 4), which is HPMC; Pluronic F127 (see pg. 5, line 10); polyethylene glycol, such as 1-10% of PEG-400 (pg. 12, line 53), enhances the elasticity (see pg. 12, line 50-55); and water (see Examples). Additional disclosures include: composition is a vehicle for delivering pharmacologically active compounds (see Abstract); variation/controlling of the viscosity of the gel formed at the site of application can be used to control the rate of drug release from the formulation (see pg. 9, line 5-10; and pg. 10, line 24-25), wherein the viscosity can be adjusted by the concentration of the ingredients, such as HPMC and Pluronic 127 (see pg. 5, line 4-18); gel-setting time can also be adjusted by the concentrations of the components (see pg. 12, line 35-45); enhanced bioadhesive properties and hence maintain intimate contact with mucous membranes (see pg. 4, line 15-17); drug delivery to vagina, rectum (see pg. 2, line 25), gastrointestinal and urinary system (see pg. 21, line 56-57). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate PEG-400 as the polyethylene glycol into TSAI’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because TSAI teaches using polyethylene glycol with the invention and the prior art had known of using polyethylene glycol, such as PEG-400, in thermoreversible gel compositions.

Note, the prior art would be capable of Applicant’s chemical/physical properties, because the prior art teaches the same ingredients as claimed by Applicant and the prior art teaches adjusting the amounts to attain the desired viscosity and elasticity.
Note, claims 30-31 appears to be adding additional thickeners, which would change the viscosity.

Response to Arguments
	Applicant argue that the particular formulations recited in the present claims are not merely the result of "routine optimization," but provide unpredictably superior qualities that are neither described in the cited references nor could have been predicted from the cited references. In support of this position, submitted herewith is a Declaration under 37 CFR 1.132 by Dr. Marina Konorty, an inventor of the subject CMC) are important in producing a thermoreversible gel which exhibits remarkably beneficial properties associated with: gelation, viscosity, peel strength, and flexibility.
As disclosed in the Konorty Declaration, each of the claimed concentrations of the ethylene oxide/propylene oxide/ethylene oxide triblock copolymer, HPMC, and PEG-400 have an important impact on the problem of administering an active ingredient to an internal body cavity, such as a bladder. As described in the specification, there are a number of difficulties associated with the administration of an active ingredient to treat an internal body cavity. Administering a therapeutic composition to an internal body cavity is difficult because the composition must have a low enough viscosity at room temperature so that it may be administered via a medical device such as a syringe or cannula, yet it must gelate at higher temperatures to effectively administer the therapeutic agent to the target area. Konorty Declaration at para 4. Many cavities such as the bladder have internal natural movements including expansion and contraction, causing a constant change in the cavity shape. See pages 1 and 8-10 of the specification as filed. Therefore, there are many challenges in developing a composition that is able to effectively be administered and capable of adhering to an internal surface ( e.g., a mucosal surface) undergoing constant change in size. Additional consideration must be taken to ensure that the composition does not adhere too strongly to the 
	The Examiner finds this argument unpersuasive, because in order to overcome a prima facie case of obviousness, it is incumbent upon the Applicant to provide comparative test evidence that demonstrates unexpected superiority of the claimed compositions versus the closest prior art compositions, and not simply an advantage predictable from the prior art. See In re Chapman, 148 USPQ 711, 715 (CCPA, 1966).  Moreover, such proffered comparisons must be commensurate in scope with the breadth of the claims.  See In re Clemens, 206 USPQ 289, 296 (CCPA, 1980) and In re Coleman, 205 USPQ 1172, 1175 (CCPA 1980). In this instance, Applicant’s claim recites carboxymethyl cellulose (CMC), wherein the Konorty Declaration does not show any unexpected result using CMC. Additionally, the Konorty Declaration only showed unexpected result only one drug Mitomycin C for use in the bladder, wherein Applicant’s claim 17 recites drugs, such as dermatologic drugs, which is used on the skin and not in the bladder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618